DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on July 05, 2022
Claims 1, 4-8,10-15,19,21-25 are under examination.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8,10-15,19,21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al. (USP: 2017/0230995), in view of Fujishiro (USP: 2018/0302779). 

As per Claim 1 Kim teaches a method for wireless communication, comprising:
identifying a  set of  available device-to- device (D2D) resources(Paragraph 0021, 0336-0339 A physical sidelink shared channel (PSSCH) may be defined as a channel transmitting D2D direct communication data. Further, the resource pool required for D2D direct communication may be divided into a control information pool and a D2D data pool);
 selecting a first resource  from the set of available D2D resources for  a first transmission of a D2D transmission (Paragraph 0327, 0339 the first selected discovery resource, when the eNB schedules the control information and the D2D data transmission resource in the pool set to the transmission D2D UE by using the PDCCH or the ePDCCH, the transmission D2D UE transmits the control information and the D2D data by using the allocated resource. ); 
identifying a subset of  the set of available D2D resources of the selected first resource (Paragraph 0393, 1057 the first UE transmits an SA (scheduling assignment) containing information related to D2D data transmission to second UE through the SA resource pool. a D2D UE attempts (e.g., explicit or blind decoding) to monitor and decode the D2D control information using a potential parameter in a potential resource (i.e., subframe or subframe set) in which the D2D control information is reserved to be transmitted ), selecting a second resource from the subset of the set of available D2D resources for a blind retransmission of the D2D transmission (Paragraph 0013 receiving a resource pool for use in D2D communication, the resource pool comprising at least either an SA (scheduling assignment) resource pool representing an SA transmission resource region or a data resource pool representing a D2D data transmission resource region; transmitting an SA (scheduling assignment) containing information related to D2D data transmission to second UE through the SA resource pool; and transmitting D2D data);
 transmitting the first transmission of the D2D transmission using the selected first resource (Paragraph 0111, 0114, 0117, 0323, 0398, 0764 D2D UE and an eNB perform an SG Hybrid Automatic Retransmission reQuest (HARQ) procedure at the step S3720, a predetermined period the discovery transmission UE transmits the next discovery message which randomly selects the specific resource in the wireless resource pool. UE may perform (blind) decoding on D2D control information by applying UE-specific scrambling or CRC masking to the D2D control information, the DCI format further includes information on a modulation and coding scheme for the second transmission a buffer for initial transmission in relation to a HARQ process (see Specification 0006 The second transmission may be, for example, HARQ )); 
selecting a second resource from the subset of the set of available D2D resources for a blind retransmission of the D2D transmission (Paragraph 0398, 0400, 0409  a corresponding UE may perform (blind) decoding on D2D control information by applying UE-specific scrambling or CRC masking to the D2D control information, or all of a plurality of UEs (or a group or all) may decode the D2D control information by applying UE-group common scrambling or CRC masking to the D2D control information. D2D UE and an eNB perform an SG Hybrid Automatic Retransmission reQuest (HARQ) procedure.); 
transmitting the blind retransmission of the D2D transmission using the selected second resource (Paragraph 0323 the first selected discovery resource, the next discovery resource may be determined according to a predetermined pattern. Further, the UE may randomly select each discovery resource in the discovery resource set which may be used for the repeated transmission of the MAC PDU.); and 
transmitting the blind retransmission of the D2D transmission using the selected second resource (Paragraph 0100, 0114, 0443, 0452, 0764 D2D UE and an eNB perform an SG Hybrid Automatic Retransmission reQuest (HARQ) procedure , blind decoding for K candidate subframes placed at the last portion may be skipped. The UE may skip the reserved subframe without performing monitoring or blind decoding. a new data offset used to empty a buffer for initial transmission in relation to a HARQ process. The PHICH which is a response channel to the uplink transports an Acknowledgement (ACK)/Not-Acknowledgement (NACK) signal for a hybrid automatic repeat request ( HARQ) ).
However Kim does not explicitly disclose a subset of  the set of available D2D resources that are within a predetermined time window
Fujishiro discloses a subset of  the set of available D2D resources that are within a predetermined time window (Paragraph 104, 0106, 0160 The predetermined period may be a period indicated by the resource configuration (whole period of the resource pool or a part thereof). The predetermined period may be a period during which the UE 100 intends transmission and/or reception or may be a period during which the UE 100 is interested in transmission and/or reception, out of the period indicated by the resource configuration. Further, if there is no synchronization between the serving cell and the neighbor cell, the UE 100 may ensure that a timing of the serving cell corresponds to the predetermined period (subframe pattern). The UE 100 may transmit, to the eNB 200-1, information modified from the information on the predetermined period received last time out of the newly received resource configuration as the information on the predetermined period. Further, in step S440, the eNB 200-1 may re-execute the scheduling of the sidelink gap (Sidelink Gap (re-)scheduling) even if the sidelink gap is configured for the UE 100 by executing the scheduling of the sidelink gap to the UE 100...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a predetermined time window as taught by Fujishiro for reliability, to ensure that the information on the predetermined period includes at least any one of information on subframes arranged with a radio resource for executing the sidelink operation in the neighbor cell. (See Fujishiro Paragraph 0106).

 2.    (Canceled)
3.    (Canceled)

As per Claim 4 Kim- Fujishiro teaches the method  of claim 1, further comprising: However Kim does not explicitly disclose identifying  a first time for transmitting the first transmission; determining that a second time is a threshold time period earlier than the first time and a third time is the threshold time period later than the first time; and identifying the predetermined time window around the first time based at least in part on the second time and the third time.
Fujishiro discloses identifying a first time for transmitting the first transmission; determining that a second time is a threshold time period earlier than the first time and a third time is the third time is the threshold time period later than the first time; and identifying the predetermined time window around the first time based at least in part on the second time and the third time (Paragraph 104, 0106, 0160 The predetermined period may be a period indicated by the resource configuration (whole period of the resource pool or a part thereof). The predetermined period may be a period during which the UE 100 intends transmission and/or reception or may be a period during which the UE 100 is interested in transmission and/or reception, out of the period indicated by the resource configuration. Further, if there is no synchronization between the serving cell and the neighbor cell, the UE 100 may ensure that a timing of the serving cell corresponds to the predetermined period (subframe pattern). The UE 100 may transmit, to the eNB 200-1, information modified from the information on the predetermined period received last time out of the newly received resource configuration as the information on the predetermined period. Further, in step S440, the eNB 200-1 may re-execute the scheduling of the sidelink gap (Sidelink Gap (re-)scheduling) even if the sidelink gap is configured for the UE 100 by executing the scheduling of the sidelink gap to the UE 100...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a predetermined time window as taught by Fujishiro for reliability, to ensure that the information on the predetermined period includes at least any one of information on subframes arranged with a radio resource for executing the sidelink operation in the neighbor cell. (See Fujishiro Paragraph 0106).


As per Claim 5 Kim- Fujishiro teaches the method of claim 4, However Kim does not explicitly disclose wherein a value of the threshold time period is predefined.
Fujishiro discloses identifying a first time for transmitting the first transmission; determining that a second time is a threshold time period earlier than the first time and a third time is the third time is the threshold time period later than the first time; and identifying the predetermined time window around the first time based at least in part on the second time and the third time. (Paragraph 104, 0106, 0160 The predetermined period may be a period indicated by the resource configuration (whole period of the resource pool or a part thereof). The predetermined period may be a period during which the UE 100 intends transmission and/or reception or may be a period during which the UE 100 is interested in transmission and/or reception, out of the period indicated by the resource configuration. Further, if there is no synchronization between the serving cell and the neighbor cell, the UE 100 may ensure that a timing of the serving cell corresponds to the predetermined period (subframe pattern). The UE 100 may transmit, to the eNB 200-1, information modified from the information on the predetermined period received last time out of the newly received resource configuration as the information on the predetermined period. Further, in step S440, the eNB 200-1 may re-execute the scheduling of the sidelink gap (Sidelink Gap (re-)scheduling) even if the sidelink gap is configured for the UE 100 by executing the scheduling of the sidelink gap to the UE 100...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a predetermined time window as taught by Fujishiro for reliability, to ensure that the information on the predetermined period includes at least any one of information on subframes arranged with a radio resource for executing the sidelink operation in the neighbor cell. (See Fujishiro Paragraph 0106).

As per Claim 6 Kim- Fujishiro teaches the method of claim 4, However Kim does not explicitly disclose wherein a value of the threshold time period is configured by a base station.
Fujishiro  discloses identifying a first time for transmitting the first transmission; determining that a second time is a threshold time period earlier than the first time and a third time is the third time is the threshold time period later than the first time; and identifying the predetermined time window around the first time based at least in part on the second time and the third time. (Paragraph 104, 0106, 0160 The predetermined period may be a period indicated by the resource configuration (whole period of the resource pool or a part thereof). The predetermined period may be a period during which the UE 100 intends transmission and/or reception or may be a period during which the UE 100 is interested in transmission and/or reception, out of the period indicated by the resource configuration. Further, if there is no synchronization between the serving cell and the neighbor cell, the UE 100 may ensure that a timing of the serving cell corresponds to the predetermined period (subframe pattern). The UE 100 may transmit, to the eNB 200-1, information modified from the information on the predetermined period received last time out of the newly received resource configuration as the information on the predetermined period. Further, in step S440, the eNB 200-1 may re-execute the scheduling of the sidelink gap (Sidelink Gap (re-)scheduling) even if the sidelink gap is configured for the UE 100 by executing the scheduling of the sidelink gap to the UE 100...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a predetermined time window as taught by Fujishiro for reliability, to ensure that the information on the predetermined period includes at least any one of information on subframes arranged with a radio resource for executing the sidelink operation in the neighbor cell. (See Fujishiro Paragraph 0106).

As per Claim 7 Kim- Fujishiro teaches the method of claim 1, However Kim does not explicitly disclose wherein the predetermined time window comprises a predetermined fixed time window.
Fujishiro discloses identifying a first time for transmitting the first transmission; determining that a second time is a threshold time period earlier than the first time and a third time is the third time is the threshold time period later than the first time; and identifying the predetermined time window around the first time based at least in part on the second time and the third time. (Paragraph 104, 0106, 0160 The predetermined period may be a period indicated by the resource configuration (whole period of the resource pool or a part thereof). The predetermined period may be a period during which the UE 100 intends transmission and/or reception or may be a period during which the UE 100 is interested in transmission and/or reception, out of the period indicated by the resource configuration. Further, if there is no synchronization between the serving cell and the neighbor cell, the UE 100 may ensure that a timing of the serving cell corresponds to the predetermined period (subframe pattern). The UE 100 may transmit, to the eNB 200-1, information modified from the information on the predetermined period received last time out of the newly received resource configuration as the information on the predetermined period. Further, in step S440, the eNB 200-1 may re-execute the scheduling of the sidelink gap (Sidelink Gap (re-)scheduling) even if the sidelink gap is configured for the UE 100 by executing the scheduling of the sidelink gap to the UE 100...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a predetermined time window as taught by Fujishiro for reliability, to ensure that the information on the predetermined period includes at least any one of information on subframes arranged with a radio resource for executing the sidelink operation in the neighbor cell. (See Fujishiro Paragraph 0106).

As per Claim 8 Kim- Fujishiro teaches the method of claim 1, However Kim does not explicitly disclose wherein selecting the second resource from the subset of the set of available D2D resources for transmitting the blind retransmission  comprises: determining that the set of available D2D resources for transmitting the blind retransmission in non-empty (Paragraph 0443, 0448 the UE may skip the reserved subframe without performing monitoring or blind decoding ). 
Fujishiro discloses a subset of pruned candidate resources obtaining for transmitting a blind retransmission of the D2D transmission (Paragraph 104, 0106, 0160 The predetermined period may be a period indicated by the resource configuration (whole period of the resource pool or a part thereof). The predetermined period may be a period during which the UE 100 intends transmission and/or reception or may be a period during which the UE 100 is interested in transmission and/or reception, out of the period indicated by the resource configuration. Further, if there is no synchronization between the serving cell and the neighbor cell, the UE 100 may ensure that a timing of the serving cell corresponds to the predetermined period (subframe pattern). The UE 100 may transmit, to the eNB 200-1, information modified from the information on the predetermined period received last time out of the newly received resource configuration as the information on the predetermined period. Further, in step S440, the eNB 200-1 may re-execute the scheduling of the sidelink gap (Sidelink Gap (re-)scheduling) even if the sidelink gap is configured for the UE 100 by executing the scheduling of the sidelink gap to the UE 100...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a predetermined time window as taught by Fujishiro for reliability, to ensure that the information on the predetermined period includes at least any one of information on subframes arranged with a radio resource for executing the sidelink operation in the neighbor cell. (See Fujishiro Paragraph 0106).




9.    (Canceled)

As per Claim 10 Kim- Fujishiro teaches the method of claim 1, However Kim does not explicitly disclose further comprising: modifying the set of available D2D resources to include additional resources based at least in part on determining that a set of candidate resources for transmitting the blind retransmission is empty.
Fujishiro discloses modifying the set of available D2D resources to include additional resources based at least in part on determining that a set of candidate resources for transmitting the blind retransmission is empty (Paragraph 104, 0106, 0160 The predetermined period may be a period indicated by the resource configuration (whole period of the resource pool or a part thereof). The predetermined period may be a period during which the UE 100 intends transmission and/or reception or may be a period during which the UE 100 is interested in transmission and/or reception, out of the period indicated by the resource configuration. Further, if there is no synchronization between the serving cell and the neighbor cell, the UE 100 may ensure that a timing of the serving cell corresponds to the predetermined period (subframe pattern). The UE 100 may transmit, to the eNB 200-1, information modified from the information on the predetermined period received last time out of the newly received resource configuration as the information on the predetermined period. Further, in step S440, the eNB 200-1 may re-execute the scheduling of the sidelink gap (Sidelink Gap (re-)scheduling) even if the sidelink gap is configured for the UE 100 by executing the scheduling of the sidelink gap to the UE 100...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a predetermined time window as taught by Fujishiro for reliability, to ensure that the information on the predetermined period includes at least any one of information on subframes arranged with a radio resource for executing the sidelink operation in the neighbor cell. (See Fujishiro Paragraph 0106).


As per Claim 11 Kim- Fujishiro teaches the method of claim 10, However Kim does not explicitly disclose further comprising: determining an energy threshold value associated with the set of a set resources; and adding the additional resources to the set of available D2D resources based at least in part on increasing the energy threshold value until the subset of  pruned the set of available D2D resources is non-empty.
Fujishiro discloses determining an energy threshold value associated with the set of a set resources; and adding the additional resources to the set of available D2D resources based at least in part on increasing the energy threshold value until the subset of  pruned the set of available D2D resources is non-empty (Paragraph 104, 0106, 0157, 0160 The predetermined period may be a period indicated by the resource configuration (whole period of the resource pool or a part thereof). The predetermined period may be a period during which the UE 100 intends transmission and/or reception or may be a period during which the UE 100 is interested in transmission and/or reception, out of the period indicated by the resource configuration. Further, if there is no synchronization between the serving cell and the neighbor cell, the UE 100 may ensure that a timing of the serving cell corresponds to the predetermined period (subframe pattern). The UE 100 may transmit, to the eNB 200-1, information modified from the information on the predetermined period received last time out of the newly received resource configuration as the information on the predetermined period. The UE 100 may receive a threshold value (start value or expiration value (end value)) of the timer from the eNB 200-1. The eNB 200-1 may notify the UE 100 of the threshold value of the timer by common signaling (for example, broadcast by SIB and the like) and may notify the UE 100 of the threshold value of the timer (configure the threshold value of the timer for the UE 100) by dedicated signaling.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a predetermined time window as taught by Fujishiro for reliability, to ensure that the information on the predetermined period includes at least any one of information on subframes arranged with a radio resource for executing the sidelink operation in the neighbor cell. (See Fujishiro Paragraph 0106).

As per Claim 12 Kim- MATSUMOTO teaches the method of claim 11, However Kim does not explicitly disclose wherein the  subset of available D2D resources is identified as resources of the set of available D2D resources having a received energy that is above the energy threshold value.
Fujishiro discloses wherein the candidate set of resources is identified as resources of the  pruned candidate resources having a received energy that is below the energy threshold value. (Paragraph 104, 0106, 0157, 0160 The predetermined period may be a period indicated by the resource configuration (whole period of the resource pool or a part thereof). The predetermined period may be a period during which the UE 100 intends transmission and/or reception or may be a period during which the UE 100 is interested in transmission and/or reception, out of the period indicated by the resource configuration. Further, if there is no synchronization between the serving cell and the neighbor cell, the UE 100 may ensure that a timing of the serving cell corresponds to the predetermined period (subframe pattern). The UE 100 may transmit, to the eNB 200-1, information modified from the information on the predetermined period received last time out of the newly received resource configuration as the information on the predetermined period. The UE 100 may receive a threshold value (start value or expiration value (end value)) of the timer from the eNB 200-1. The eNB 200-1 may notify the UE 100 of the threshold value of the timer by common signaling (for example, broadcast by SIB and the like) and may notify the UE 100 of the threshold value of the timer (configure the threshold value of the timer for the UE 100) by dedicated signaling.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a predetermined time window as taught by Fujishiro for reliability, to ensure that the information on the predetermined period includes at least any one of information on subframes arranged with a radio resource for executing the sidelink operation in the neighbor cell. (See Fujishiro Paragraph 0106).

As per Claim 13 Kim- Fujishiro teaches the method of claim 1, wherein the blind retransmission is transmitted prior to the first transmission (Paragraph 0349 Before transmitting the D2D synchronization signal, first, the UE may search the D2D synchronization source. In addition, when the D2D synchronization source is searched, the UE may obtain time-frequency synchronization through the D2D synchronization signal received from the searched D2D synchronization source. In addition, the corresponding UE may transmit the D2D synchronization signal.).

As per Claim 14 Kim- Fujishiro teaches the method of claim 1, wherein the set setoff available D2D resources are primary sidelink shared channel (PSSCH) resources (Paragraph 0336 A physical sidelink shared channel ( PSSCH) may be defined as a channel transmitting D2D direct communication data.).

As per Claim 15 Kim teaches an apparatus for wireless communication, in a system comprising: 
a processor (Paragraph 1121 includes a processor 4721, memory 4722, and an RF unit 4723. ); memory in electronic communication with the processor(Paragraph 1121 includes a processor 4721, memory 4722, and an RF unit 4723. );
and instructions stored in the memory and executable by the processor to cause the apparatus to: 
identify a set of available device-to-device (D2D) resources (Paragraph 0021, 0336-0339 A physical sidelink shared channel (PSSCH) may be defined as a channel transmitting D2D direct communication data. Further, the resource pool required for D2D direct communication may be divided into a control information pool and a D2D data pool.);
select a second resource from the subset of the set of available D2D resources for a blind retransmission of the D2D transmission (Paragraph 0327, 0339 the first selected discovery resource, when the eNB schedules the control information and the D2D data transmission resource in the pool set to the transmission D2D UE by using the PDCCH or the ePDCCH, the transmission D2D UE transmits the control information and the D2D data by using the allocated resource. );  
transmit the blind retransmission of the D2D transmission using the selected second resource (Paragraph 0393, 1057 the first UE transmits an SA (scheduling assignment) containing information related to D2D data transmission to second UE through the SA resource pool. a D2D UE attempts (e.g., explicit or blind decoding) to monitor and decode the D2D control information using a potential parameter in a potential resource (i.e., subframe or subframe set) in which the D2D control information is reserved to be transmitted), wherein for transmitting the blind retransmission are within a predetermined time window of the selected first resource (Paragraph 0111, 0114, 0117, 0323, 0398 a predetermined period the discovery transmission UE transmits the next discovery message which randomly selects the specific resource in the wireless resource pool. UE may perform (blind) decoding on D2D control information by applying UE-specific scrambling or CRC masking to the D2D control information, the DCI format further includes information on a modulation and coding scheme for the second transmission a buffer for initial transmission in relation to a HARQ process (see Specification 0006 The second transmission may be, for example, HARQ ));
transmit the blind retransmission of the D2D transmission using the selected second resource (Paragraph 0100, 0114, 0443, 0452 blind decoding for K candidate subframes placed at the last portion may be skipped. The UE may skip the reserved subframe without performing monitoring or blind decoding. a new data offset used to empty a buffer for initial transmission in relation to a HARQ process. The PHICH which is a response channel to the uplink transports an Acknowledgement (ACK)/Not-Acknowledgement (NACK) signal for a hybrid automatic repeat request ( HARQ) ).
However Kim does not explicitly disclose  identify a subset of the set of available D2D resources that within a predetermined time windows of the selected first resource;
Fujishiro discloses identify a subset of the set of available D2D resources that within a predetermined time windows of the selected first resource (Paragraph 104, 0106, 0157, 0160 The predetermined period may be a period indicated by the resource configuration (whole period of the resource pool or a part thereof). The predetermined period may be a period during which the UE 100 intends transmission and/or reception or may be a period during which the UE 100 is interested in transmission and/or reception, out of the period indicated by the resource configuration. Further, if there is no synchronization between the serving cell and the neighbor cell, the UE 100 may ensure that a timing of the serving cell corresponds to the predetermined period (subframe pattern). The UE 100 may transmit, to the eNB 200-1, information modified from the information on the predetermined period received last time out of the newly received resource configuration as the information on the predetermined period. The UE 100 may receive a threshold value (start value or expiration value (end value)) of the timer from the eNB 200-1. The eNB 200-1 may notify the UE 100 of the threshold value of the timer by common signaling (for example, broadcast by SIB and the like) and may notify the UE 100 of the threshold value of the timer (configure the threshold value of the timer for the UE 100) by dedicated signaling.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a predetermined time window as taught by Fujishiro for reliability, to ensure that the information on the predetermined period includes at least any one of information on subframes arranged with a radio resource for executing the sidelink operation in the neighbor cell. (See Fujishiro Paragraph 0106).


16-18. (Canceled)

As per Claim 19 Kim teaches a non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to: identify available resources for transmitting a device-to-device (D2D) resources (Paragraph 0021, 0336-0339 A physical sidelink shared channel (PSSCH) may be defined as a channel transmitting D2D direct communication data. Further, the resource pool required for D2D direct communication may be divided into a control information pool and a D2D data pool.);
select a first resource within from the set of available D2D resources for a first transmission of a D2D transmission (Paragraph 0327, 0339 the first selected discovery resource, when the eNB schedules the control information and the D2D data transmission resource in the pool set to the transmission D2D UE by using the PDCCH or the ePDCCH, the transmission D2D UE transmits the control information and the D2D data by using the allocated resource. ),
identify a subset of  the set of available D2D resources that are within a predetermined time window of the selected first resource (Paragraph 0111, 0114, 0117, 0323, 0398 a predetermined period the discovery transmission UE transmits the next discovery message which randomly selects the specific resource in the wireless resource pool. UE may perform (blind) decoding on D2D control information by applying UE-specific scrambling or CRC masking to the D2D control information, the DCI format further includes information on a modulation and coding scheme for the second transmission a buffer for initial transmission in relation to a HARQ process (see Specification 0006 The second transmission may be, for example, HARQ )); 
select a second resource from the subset of the set of available D2D resources for a blind retransmission of the D2D transmission (Paragraph 0323, 0110, 0115-0117 a HARQ processor number for indicating a processor used for soft combining, a resource pool for use in D2D communication a new data offset used to empty a buffer for initial transmission in relation to a HARQ process, a TPC command for a PUCCH, an uplink index necessary for a TDD operation, etc.); the first selected discovery resource, the next discovery resource may be determined according to a predetermined pattern. Further, the UE may randomly select each discovery resource in the discovery resource set which may be used for the repeated transmission of the MAC PDU.); and 
transmit the blind retransmission of the D2D transmission using the selected second resource (Paragraph 0100, 0114, 0443, 0452 blind decoding for K candidate subframes placed at the last portion may be skipped. The UE may skip the reserved subframe without performing monitoring or blind decoding. a new data offset used to empty a buffer for initial transmission in relation to a HARQ process. The PHICH which is a response channel to the uplink transports an Acknowledgement (ACK)/Not-Acknowledgement (NACK) signal for a hybrid automatic repeat request ( HARQ).
However Kim does not explicitly disclose identify a subset of the set of available D2D resources that within a predetermined time windows of the selected first resource
Fujishiro discloses identify a subset of the set of available D2D resources that within a predetermined time windows of the selected first resource (Paragraph 104, 0106, 0157, 0160 The predetermined period may be a period indicated by the resource configuration (whole period of the resource pool or a part thereof). The predetermined period may be a period during which the UE 100 intends transmission and/or reception or may be a period during which the UE 100 is interested in transmission and/or reception, out of the period indicated by the resource configuration. Further, if there is no synchronization between the serving cell and the neighbor cell, the UE 100 may ensure that a timing of the serving cell corresponds to the predetermined period (subframe pattern). The UE 100 may transmit, to the eNB 200-1, information modified from the information on the predetermined period received last time out of the newly received resource configuration as the information on the predetermined period. The UE 100 may receive a threshold value (start value or expiration value (end value)) of the timer from the eNB 200-1. The eNB 200-1 may notify the UE 100 of the threshold value of the timer by common signaling (for example, broadcast by SIB and the like) and may notify the UE 100 of the threshold value of the timer (configure the threshold value of the timer for the UE 100) by dedicated signaling.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a predetermined time window as taught by Fujishiro for reliability, to ensure that the information on the predetermined period includes at least any one of information on subframes arranged with a radio resource for executing the sidelink operation in the neighbor cell. (See Fujishiro Paragraph 0106).

20.    (Canceled)

As per Claim 21 Kim- Fujishiro teaches the method of claim 1, wherein identifying the subset of the set of available D2D resources comprises: determining  the subset of available D2D resources  based at least in part on removing the selected first resource from the set of available D2D resources (Paragraph 0713, 0206, 0470 the D2D UE discards the received SG after a specific time or a specific number of subframes. If another SG has been previously received from the eNB, the D2D UE may discard the previously received SG without the lapse of the specific time. a D2D discovery resource may be set as transmission mode 1 and a D2D communication resource may be set as transmission mode 2, or vice versa).

As per Claim 22 Kim- Fujishiro teaches the method of claim 1, wherein the selected second resource associated with the blind retransmission is after or starting before the selected first resource in time (Paragraph 0763, 0835 D2D UE and an eNB perform an SG Hybrid Automatic Retransmission reQuest ( HARQ) procedure).

As per Claim 23 Kim- Fujishiro teaches the method of claim 1, wherein the blind retransmission of the D2D transmission is transmitted without receiving a negative acknowledgement of the first transmission of the D2D transmission (Paragraph 0100, 0336, 0398, 0409 A physical sidelink shared channel (PSSCH) may be defined as a channel transmitting D2D direct communication data.The PHICH which is a response channel to the uplink transports an Acknowledgement (ACK)/Not-Acknowledgement (NACK) signal for a hybrid automatic repeat request (HARQ). Control information transmitted through a PDCCH is referred to as downlink control information (DCI).. ).

As per Claim 24 Kim- Fujishiro teaches the apparatus of claim 15, wherein the instructions are further executable to cause the apparatus to: determine  the subset of available D2D resources based at least in part on removing the selected first resource from the set of available D2D resources (Paragraph  0713, 0747-0750 For example, the SG may be used to notify of the fact that the contents of scheduling information related to D2D transmission have been changed. The meaning of the change includes a modification, deletion, and addition.  A change of resources that need to be used by the D2D Tx UE (and/or the D2D Rx UE) in a corresponding resource region, a change of resource regions substantially allocated by the SG, a change of resource region groups, or a change of some or all of SA contents. ).

As per Claim 25 Kim- Fujishiro teaches the non-transitory computer-readable medium of claim 19, wherein the instructions are further executable by the processor to:
determine  the subset of available D2D resources  based at least in part on removing the selected first resource from the  set of available D2D resources (Paragraph 0329 , 0747-0750 When the UE is transited to a RRC_IDLE state or the eNB withdraws the resource allocation through the RRC signaling, the UE releases the transmission resource allocated last. ).


As per Claim 26 Kim- Fujishiro teaches the method of claim 1, wherein the D2D transmission comprises a sidelink transmission between two D2D user equipment (UE) devices, and wherein the set of available D2D resources comprise primary sidelink shared channel (PSSCH) resources (Paragraph 0336 A physical sidelink shared channel (PSSCH) may be defined as a channel transmitting D2D direct communication data.).

Response to Argument(s)
Applicant's argument(s) filed on July 05, 2022 have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Primary Examiner, Art Unit 2468